number release date id office uilc cca_2010031518181935 ------------------ from -------------------- sent monday date pm to --------------------- cc subject re ftc question taxpayers claiming foreign tax_credits on the cash_basis properly claim credit for accrued foreign taxes in the year paid even if the liability accrues in an earlier or a later tax_year when the all-events test is met under sec_1_461-4 however to claim the credit whether in the year paid or the year accrued the taxpayer must establish that the amount_paid did not exceed the amount owed under a proper interpretation of foreign law see sec_1_901-2 sec_905 requires a redetermination of us tax to reduce the foreign_tax_credit claimed if the foreign tax is refunded in whole or in part so you are correct that the taxpayer was obligated to file amended returns for the affected years and pay the resulting us tax_deficiency when the foreign taxes previously paid and claimed as a foreign_tax_credit were refunded country paid interest to the taxpayer and for periods after the refund was received see sec_905 interest is due on the resulting us tax_deficiency to the extent the foreign if the foreign_country later determines that the refunds were paid in error and the foreign taxes are subsequently repaid at the conclusion of a foreign audit then the cash_basis taxpayer would be entitled to claim a credit for foreign taxes properly due and paid in the later year when paid such payments would only relate back to and be creditable in the earlier year in which originally paid if the taxpayer used the accrual_method of accounting for creditable_foreign_taxes 124_fsupp_182 s d n y aff’d 254_f2d_280 2d cir revrul_84_125 1984_2_cb_125 since your taxpayer is on the cash_basis the us tax must be redetermined and additional us tax paid for the years in which credits were claimed for foreign taxes previously paid that have been refunded no foreign_tax_credit will be allowed in those prior years for the refunded taxes regardless of the ultimate outcome of the foreign contest note that under sec_905 a cash_basis taxpayer may make a one-time election to claim credits on the accrual basis but this election is irrevocable so the taxpayer may not switch back to the cash_basis in a later year also a change in election from the cash_basis to the accrual basis cannot be made on an amended_return see strong v commissioner ustc cf revrul_59_101 1959_1_cb_189 please call if you have additional questions -------------------- ----------------------- -------------------
